DETAILED ACTION
	This non-final rejection is responsive to communication filed August 5, 2021.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 11, 14, 15, and 18 of U.S. Patent No. 11,100,079. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 8, 11, 14, 15, and 18 of U.S. Patent No. 11,100,079 anticipate the limitations of claims 1, 3-8, 10-15, and 17-20 of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8 and 15 recite the limitation "the text" in lines 8, 7, and 6, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7, 9-14, and 16-20 are rejected as being dependent upon rejected claims 1, 8 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al. (US 2015/0039600 A1) (‘Walters’).

With respect to claims 1, 8 and 15, Walters teaches a system, method, and non-transitory computer-readable medium comprising: 
one or more processors (paragraph 71); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (paragraphs 76 and 92): 
providing, responsive to a search query, an object (i.e. person object) associated with the search query (paragraphs 26, 30, 56, 61, and 89), wherein the object is stored in a searchable object model managed by a first computing platform (paragraphs 21 and 28) and includes one or more properties, wherein the one or more properties include at least a textual attribute associated with the text (paragraphs 21, 37, 46, 56, and 60), (Walters teaches person object models that link user records (person records) from different organizations and incorporates user online social identities as well. Such records may include a customer person record, employee person record, and social persona record (paragraph 23) that are collected/retrieved and stored as person records (paragraph 28). Further, social online identities, such as user profiles, are retrieved and stored (paragraphs 29 and 30). Walters teaches that databases can store the person information using relational database systems, object-oriented database systems, etc. (paragraph 26), and that data comes from different types of data sources (i.e. platforms) (paragraph 30). Walters teaches a user query to search person records.); 
determining one or more data sets that correspond to a property of the object (Fig. 7, paragraphs 28, 30, 33, 40-42, and 46); and 
selectively updating the object to incorporate a subset of data from the data sets, based on relevancies of particular portions of the data sets to the object (paragraphs 23-24, 33, 43, 46, 48, 58, 69-70) (Walters teaches creating and updating an extensible person object model that links similar/related person related data (i.e. different instances of users across multiple sources) in response to user input. Walters also teaches linking each related person object record with a person key and linking multiple social profiles and personas, different enterprise accounts of a user and enterprise data from a variety of sources to a person record.)

With respect to claims 2, 9, 16, Walters teaches wherein the selective updating of the object is based on respective activity patterns for the object and the data sets indicating previous conjunctive searches and comparisons between the object and the data sets (paragraphs 35, 48, 61).

With respect to claims 3, 10, 17, Walters teaches wherein the instructions further cause the system to perform: determining an other object that is also associated with the property (paragraphs 28, 33 and 48); and 
linking the object to the other object (paragraphs 28, 33 and 48). 

With respect to claims 4, 11, 18, Walters teaches wherein the instructions further cause the system to perform: rendering the other object together with the object (paragraphs 33, 41 and 80).

With respect to claims 5 and 12, Walters teaches wherein the data sets are stored in one or more tables (paragraph 26).

With respect to claims 6, 13, 19, Walters teaches wherein the determination of the data sets is performed within columns, within the tables, that match the property of the object (paragraphs 26, 30, 46, and 61).

With respect to claims 7, 14, 20, Walters teaches wherein the object comprises attributes that comprise: a media; and a relationship with another object (paragraphs 37 and 60).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/               Primary Examiner, Art Unit 2167                                                                                                                                                                                         	September 30, 2022